— Appeal by defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered April 26, 1990, convicting him of attempted criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that it was error for the court to deny his motion to withdraw his guilty plea. We disagree. The decision of whether to permit a defendant to withdraw a previously entered plea of guilty rests within the sound discretion of the sentencing court (CPL 220.60 [3]; People v Frederick, 45 NY2d 520, 524-525; People v Brownlee, 158 AD2d 610, 611). There is nothing in the record to indicate that the plea was either improvident or baseless, and the defendant’s bare assertions of innocence and confusion are belied by the record (see, People v Bourdonnay, 160 AD2d 1014; People v Duff, 158 AD2d 711). Bracken, J. P., Sullivan, Lawrence and Eiber, JJ., concur.